Mr. Justice Goodwin delivered the opinion of the court. 2. Injunction, § 182*—when allegation in bill insufficient as conclusion of law. On a bill by a religious organization to restrain an individual from holding a certain sort of religious service in a cemetery belonging to the organization, where it appeared that a member of the organization had a permit issued by complainant to bury his family in the cemetery, an allegation in a petition for an injunction restraining defendant from conducting services in such cemetery on the death of such member, alleging that the permit was “subject to the rules and regulations of the congregation,” held insufficient to enable the court to determine the nature of the permit or the conditions attached to it, the quoted allegation being a mere conclusion of law. 3. Injunction, § 185*—when allegation of irreparable injury insufficient: Since the principle which lies at the foundation of the injunctive process of a court of equity is the inability of courts of law to afford adequate redress, it is not sufficient to entitle complainant to injunctive relief to allege irreparable damage, but he must aver facts from which, if true, the court can fairly draw that conclusion. 4. Injunction, § 181*—when prayer insufficient. A petition for an injunction is insufficient where the bill merely prays for an injunction “as above prayed,” but contains no other prayer for an injunction, or for any other relief, either specific or general.